Per Curiam.

The answer of defendant, a domestic corporation, was verified by the attorney and the court below struck it out and gave judgment for plaintiff upon the complaint on the ground that section 164 of the Municipal Court Act required such verification of pleadings to be made by an officer of the corporation. Climax Spec. Co. v. Smith & Sons, 31 Misc. Rep. 275, a decision of this court, is a direct authority to the contrary.
Present: Gildersleeve, Fitzgerald, and Goff, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.